PER CURIAM: *
Appellants challenge the district court’s judgment dismissing plaintiffs’ suit under Rule 12(b)(6) and the court’s order striking quotations from a Report of Examination issued by the FDIC. For essentially the reasons assigned by the district court in its order of May 12, 2010 and its thorough opinion and order of March 21, 2011 we affirm both the order granting the motion to strike the FDIC report and the judgment of dismissal.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.